DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18, 20 and 25-31 are currently pending for examination. 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18, 20 and 25-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent  of U.S. Patent No.: 10,867,197. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, 11-18, 20 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Van Orden (Pat. No.: US 6,346,887 B1) in view of Toda (Pub. No.: US 2009/0318776 A1).

Regarding claim 1, Van Orden teaches a computer-implemented method for mental state analysis (Abstract) comprising: 
obtaining video of an individual within a vehicle with an image capture device (Fig. 1, camera 102, Col. 2 lines -27-43, “A commercial video-based eye tracking system or any technology that can output horizontal and lateral eye position and pupil diameter data at a rate of at least 60 Hz may be used for eye tracking module 102. … A gimbaled camera designed to follow the eyes as the face is moved may be mounted on the operator console, vehicle dashboard, or other object being observed below the subject's normal line of sight.”); 
analyzing, using one or more processors (Fig. 1, processing module 104), the video to detect a blink event based on a classifier for a blink that was determined, wherein the blink event is determined by identifying that eyes of the individual are closed for a frame in the video using temporal analysis (Col. 3 line 11 – 22, “Blinking is detected from the pupil diameter data by identifying a reduction in pupil diameter of 35-50% or more from the baseline value.  A blink may be defined as a partial or complete eye closure lasting 83 milliseconds or more.”); 
determining, using the one or more processors, blink-rate information using the blink event and one or more other blink events (Col. 2 lines 44-55, “calculating blink frequency and duration;”. Blink frequency is the rate at which the eye blinks); 
calculating, using the one or more processors, a drowsiness metric, based on the blink-rate information (Col. 1 lines 19-37, “Several eye activity parameters have been shown to be sensitive to drowsiness or to time on task, which is linked indirectly to the onset of drowsiness in monotonous task environments.  For example, using electro-oculographic (EOG) techniques, it has been reported that blink duration and blink rate typically increase while blink amplitude decreases as a function of cumulative time on task.”. Drowsiness is determined based on the user’s blink, blink duration, and blink rate/frequency.); and 
generating an alarm, based on the drowsiness metric (Col. 4 line 66 – Col. 5 lines 6).
manipulating the vehicle, based on the drowsiness metric.
However, in the same field of drowsiness alert system, Toda teaches a system that recommends a rest notice or to play certain type of music when the driver is fatigue/drowsy. See para [0034], “The drive support operation corresponds to operation to support driving operation of the vehicle, including support of awakening the driver (user) when concentration of him or her is decreased and a recommended rest notice when a degree of fatigue of the driver (user) is increased.” and para [0041], “For example, to awaken the driver 1, the drive support operation control section 43 performs the drive support operation including "actuating the vibrating mechanism to vibrate the seat", "allowing the audio system to play up-tempo music" and "allowing the navigation system to display a rest stop".  The support operation is hereinafter referred to as drive actuation or actuation.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Van Orden’s system to recommend a rest notice or to awake the drowsy driver to improve safety and to reduce accidents.

Regarding claim 2, Van Orden in the combination teaches the method of claim 1 further comprising evaluating a blink duration of the individual for the blink event (Col. 2 lines 44-55, “calculating blink frequency and duration;” and Col. 3 line 11 – 22, “Blinking is detected from the pupil diameter data by identifying a reduction in pupil diameter of 35-50% or more from the baseline value.  A blink may be defined as a partial or complete eye closure lasting 83 milliseconds or more.”).  

Regarding claim 3, Van Orden in the combination teaches the method of claim 2 wherein a longer blink duration increases the drowsiness metric (Col. 3 line 11 – 22, “Blinking is detected from the pupil diameter data by identifying a reduction in pupil diameter of 35-50% or more from the baseline value.  A blink may be defined as a partial or complete eye closure lasting 83 milliseconds or more.  The 83 millisecond threshold avoids false blink counts due to transient signal losses from light reflections off the skin and from system noise generated by eye tracking module 102.  Blink duration is defined as the time interval between blink onset and the return of pupil diameter to greater than 35% of the baseline value.”. A blink duration longer than 83 msec increases the drowsiness score).  

Regarding claim 4, Van Orden in the combination teaches the method of claim 1 wherein the image capture device is located centrally in the vehicle's front interior (Fig. 1, camera 102, Col. 2 lines -27-43, “A commercial video-based eye tracking system or any technology that can output horizontal and lateral eye position and pupil diameter data at a rate of at least 60 Hz may be used for eye tracking module 102. … A gimbaled camera designed to follow the eyes as the face is moved may be mounted on the operator console, vehicle dashboard, or other object being observed below the subject's normal line of sight.”).  

Regarding claim 5, Van Orden in the combination teaches the method of claim 4 wherein the image capture device is located at the vehicle dashboard or mounted at a height level that can capture the driver’s line of sight, but fails to expressly teach the camera is located above a shoulder line of the individual within the vehicle.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the camera to be located at the driver’s eye level to fully capture the driver’ line of sight and it has been held that rearranging parts of an invention involve only routine skill in the arts. In re Japikse, 86 USPQ 70.

Regarding claim 6, Van Orden in the combination teaches the method of claim 5 wherein the image capture device is at the vehicle dashboard or attached to a rearview mirror of the vehicle.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the camera to be attached to the rearview mirror of the vehicle to fully capture the driver’ line of sight and it has been held that rearranging parts of an invention involve only routine skill in the arts. In re Japikse, 86 USPQ 70.
Regarding claim 9, Van Orden in the combination teaches the method of claim 1 further comprising compensating the blink-rate information (Col. 3 line 56-Col. 4 line 21, drowsiness is determined by the blink rate information and compensated by the alertness of the each individual operator and task being performed).  

Regarding claim 11, Van Orden in the combination teaches the method of claim 1 wherein the classifier is determined for a partially occluded face of the individual (Col. 4 line 19-21, “The eye activity data may then be used to derive a regression model or to train an artificial neural network.”. The classifier of a neural network is trained to determine the blink frequency and duration of the driver’s eyes not the other parts of the face. In other words, the detection system does not care whether parts of the face is covered or not, as long as the eyes are not covered then the system can . 
 
Regarding claim 12, Van Orden in the combination teaches the method of claim 11 wherein the partially occluded face is a result of the individual wearing a face mask (The system can still be able to determine drowsiness even if the face is covered with a face mask because the system tracks eyes activities to determine drowsiness not the face).  

Regarding claim 13, Van Orden in the combination teaches the method of claim 1 further comprising mapping the blink-rate information over a temporal distribution (Col. 2 lines 44-63, “The sample history is retained for calculating a moving average of the pupil diameter, and preferably contains at least the previous 90 seconds of eye position and pupil diameter data 103.  The baseline value of the pupil diameter may be calculated during an initial period of from one to three minutes at the beginning of a monitoring cycle by summing and averaging non-zero (non-blink) pupil diameter values.”).  

Regarding claim 14, Van Orden in the combination teaches the method of claim 13 wherein the mapping is used in the calculating (Col. 3 lines 7-10, “Moving averages of pupil diameter are calculated preferably over ”. The moving average of the pupil diameter is used to calculate drowsiness).  

Regarding claim 15, Van Orden in the combination teaches the method of claim 1 further comprising inferring mental states of the individual, wherein the mental states are based on the drowsiness metric (Abstract, the driver is mental fatigue if drowsiness is detected).  

Regarding claim 16, Van Orden in the combination teaches the method of claim 1 further comprising determining a difference in blinking by the individual and typical blinking for the individual (Col. 2 line 56 – Col. 3 line 22, determine the difference between the baseline data and the measured data).  

Regarding claim 17, Van Orden in the combination teaches the method of claim 16 further comprising inferring mental states of the individual, wherein the mental states are based on the difference in blinking by the individual and typical blinking for the individual (Col. 2 line 56 – Col. 3 line 22, determine the difference between the baseline data and the measured data to determine drowsiness. Drowsiness indicates mental fatigue).  

Regarding claim 18, Toda in the combination teaches the method of claim 1 wherein the manipulating the vehicle includes recommending action (para [0041], “For example, to awaken the driver 1, the drive support operation control section 43 performs the drive support operation including "actuating the vibrating mechanism to vibrate the seat", "allowing the audio system to play up-tempo music" and "allowing the navigation system to display a rest stop".  The support operation is hereinafter referred to as drive actuation or actuation.”. Recommend rest stop).  

Regarding claim 20, Toda in the combination teaches the method of claim 1 wherein the manipulating the vehicle includes recommending content to the individual (para [0041], “For example, to awaken the driver 1, the drive support operation control section 43 performs the drive support operation including "actuating the vibrating mechanism to vibrate the seat", "allowing the audio system to play up-tempo music" and "allowing the navigation system to display a rest stop".  The support operation is hereinafter referred to as drive actuation or actuation.”. Play music).  

Regarding claim 28, Van Orden in the combination teaches the method of claim 1 further comprising correlating the blink-rate information with activities being performed by the individual (Col. 3 lines 56-65, “Alertness estimation module 106 integrates eye activity data 105 and generates an estimate of drowsiness.  The drowsiness estimate may be based on a common equation for all operators, or the equation may be individually derived for each operator by correlating current eye activity data with eye activity data taken during calibration tasks designed to induce drowsiness.”. The system combines the driver’s eye activity or blink rate and the driver’s task to estimate drowsiness).  

Regarding claim 29, Van Orden in the combination teaches the method of claim 1 wherein the blink-rate information is correlated to a stimulus that the individual is encountering (Col. 3 line 45-48, “Visually demanding tasks such as air traffic control may use smaller time periods, for example, 20-30 seconds, while simpler monitoring tasks may use larger time periods.”. Blink rate is obtained for visually demanding task).

Regarding claim 30, recites a computer program product to perform the method of claim 1. Therefore is rejected for the same reasons.

Regarding claim 31, recites a computer system to perform the method of .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Orden (Pat. No.: US 6,346,887 B1) in view of Toda (Pub. No.: US 2009/0318776 A1) applied to claim 1, and further in view of Hatano (Pub. No.: US 2008/0166052 A1).

Regarding claim 7, Van Orden in the combination teaches the method of claim 1 wherein the determining yields a blink-rate or blink frequency but not a blink-rate frequency.
However, in the same field of drowsiness detection, Hatano teaches the determination of drowsiness is in part based on the number of blinks become less. In other words, the blink-rate frequency deceases as the person gets drowsier. See para [0054], “The face condition determiner determines whether or not the photographic subject is in a drowsy state based on one or the combination of two judgments: the judgement that the number of blinks becomes less and, at the same time, the speed at which the eyes are blinked is decreasing and the judgment that he/she gradually talks less.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Van Orden’s system to determine drowsiness based on the number of blinks or blink-

Regarding claim 8, Hatano in the combination teaches the method of claim 7 wherein a lower blink-rate frequency over time increases the drowsiness metric (See para [0054], “The face condition determiner determines whether or not the photographic subject is in a drowsy state based on one or the combination of two judgments: the judgement that the number of blinks becomes less and, at the same time, the speed at which the eyes are blinked is decreasing and the judgment that he/she gradually talks less.”. The blink-rate frequency deceases as the person gets drowsier).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Van Orden (Pat. No.: US 6,346,887 B1) in view of Toda (Pub. No.: US 2009/0318776 A1) applied to claim 1, and further in view of Li (Pub. No.: US 2013/0176129 A1).

Regarding claim 10, Van Orden in the combination teaches the method of claim 9 wherein the compensating is based on each individual operator but fails to expressly teach is based on demographic information for the individual.  
However, in the same field of drowsiness detection, Li teaches a drowsiness detection system that adapts to different ages and genders to With respect of detection target users of different ages, genders and ethnic groups, conditions of drowsiness may be represented in quite different physiological symptoms, making an accurate drowsiness detection operation on the diversified detection target users an extremely challenging task for a conventional drowsiness detection device.  Therefore, there is a need for a solution for providing an accurate drowsiness detection operation adaptively suitable for all kinds of detection target users.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Van Orden’s drowsiness detection system to compensate eye blink information with the driver’s age to improve detection accuracy.

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Van Orden (Pat. No.: US 6,346,887 B1) in view of Toda (Pub. No.: US 2009/0318776 A1) applied to claim 1, and further in view of Mabuchi (Pub. No.: US 2009/0160229 A1).

Regarding claim 25, Van Orden in the combination teaches the method of claim 1 further comprising evaluating blinking for an individual in the vehicle instead of a group of people in the vehicle.  
For example, the images of the face of the occupant seated in the second-row driver-side seat 14 and the face of the occupant seated in the second-row passenger-side seat 18 are captured by the camera of the occupant condition detection camera 24.  Then, the ECU 26 calculates the number of times each occupant blinks within a predetermined duration based on the result of analysis on the captured image.  If the number of times the occupant blinks is smaller than a predetermined reference value, it is determined that this occupant feels sleepy.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Van Orden’s drowsiness detection system to capture images from a group of occupants in the vehicle to determine drowsiness of each occupant to increase driving safety and comfort.

Regarding claim 27, Van Orden in the combination teaches the method of claim 1 further comprising aggregating the blink-rate information for the individual (Col. 2 lines 44-63) but fails to teach aggregating the blink-rate information with blink-rate information for a plurality of other people.  
For example, the images of the face of the occupant seated in the second-row driver-side seat 14 and the face of the occupant seated in the second-row passenger-side seat 18 are captured by the camera of the occupant condition detection camera 24.  Then, the ECU 26 calculates the number of times each occupant blinks within a predetermined duration based on the result of analysis on the captured image.  If the number of times the occupant blinks is smaller than a predetermined reference value, it is determined that this occupant feels sleepy.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Van Orden’s drowsiness detection system to aggregate blink information for each occupant to accurately determine each occupant’s drowsiness state.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shimotani (Pat. No.: US 5,573,006) teaches a drowsiness detection system that judges the subject is drowsy based on the extract pupil information. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 




/ZHEN Y WU/Primary Examiner, Art Unit 2685